UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7505


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY ALLEN QUINN,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:01-cr-00089-LMB-1)


Submitted:    December 17, 2009            Decided:   December 30, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony   Allen  Quinn,  Appellant  Pro   Se.     William  Neil
Hammerstrom, Jr., Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony Allen Quinn appeals the district court’s order

denying his motion for an evidentiary hearing to adjudicate the

validity of his guilty plea.           We have reviewed the record and

find    no    reversible   error.     Accordingly,     we    affirm     for   the

reasons stated by the district court.            United States v. Quinn,

No. 1:01-cr-00089-LMB-1 (E.D. Va. filed July 30, 2009; entered

July 31, 2009).          We dispense with oral argument because the

facts   and    legal    contentions   are   adequately      presented    in   the

materials      before   the   court   and   argument   would    not     aid   the

decisional process.

                                                                        AFFIRMED




                                       2